Citation Nr: 1716850	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-47 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation prior to June 22, 2012, and a rating in excess of 30 percent thereafter, to include on an extrascheduler basis.


WITNESS AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to February 1985 and from April 1985 to May 1989.  The Veteran died in August 2013.  In September 2013, the appellant submitted a timely claim for substitution.  The appellant was recognized by the Regional Office as an appropriate substitute appellant in May 2014.  As such, this appeal will proceed with the appellant as the properly substituted appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board in April 2012, September 2014, and September 2015 for additional development.  That development having been completed, this claim is once again before the Board.

In November 2011, the Veteran and the appellant testified at a Travel Board hearing before an Acting Veterans Law Judge.  A transcript of the proceeding is of record.

It is noted that the Acting Veterans Law Judge who held the Veteran's hearing retired and is no longer employed by the Board.  By a March 2017 letter, the appellant was offered the opportunity for a hearing before another Veterans Law Judge who would decide his appeal; she did not respond.  In this regard, it is noted that the March 2017 letter was returned as undeliverable.  A review of the Veteran's claim file and the Board's Veterans Appeals Control and Locator System (VACOLS) shows that the only address associated with the appellant is the address to which the March 2017 letter was sent.  Additionally, it is noted that the RO had previously had all of its notice, to include a September 2016 Supplemental Statement of the Case (SSOC), returned as undeliverable after being directed by the Board to develop the claim in accordance with the instructions of the September 2015 Remand.  In this regard, the RO attempted to contact the appellant, as she is currently unrepresented, and further researched the issue, but could not locate a forwarding address for her.

Accordingly, the Board finds that the RO has exhausted all available means to locate the appellant under the circumstances of this appeal.  A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  In particular, the appellant has a responsibility to keep VA apprised of her current address in order to appropriately cooperate in the adjudication of her claim.  Because all available avenues have been exhausted to locate the appellant and she has not made an affirmative effort to cooperate in keeping her address information up to date with VA, the Board finds that it must proceed in the absence of such notification.  Accordingly, the Board has determined that, in the absence of any indication otherwise, the appellant does not desire a new hearing and adjudication shall proceed without further delay.  Additionally, to the extent that the appellant has not been afforded the opportunity to review the last SSOC of record from September 2016, in light of the aforementioned impossibility in providing such notice, the Board finds that it has no other choice put to proceed, despite any due process concerns, as to wait for an indefinite amount of time for the appellant to contact VA will ultimately negate the provision of a fair and timely rendered decision in this matter.

Additionally, this appeal does not currently include the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran testified at his Board hearing that he was not working; however, his representative stated that "[t]his is not a claim for individual unemployability . . . ." (Tr. at 3.)  Furthermore, the record demonstrates that the Veteran also suffered from conditions that were not service connected.  

Accordingly, a TDIU claim has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status  before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

FINDINGS OF FACT

1.  The probative medical evidence of record reveals that the Veteran's atrial fibrillation only showed evidence of, at most, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiogram (ECG) prior to June 22, 2012 and atrial fibrillation with more than four episodes per year documented by ECG thereafter.  

2.  Symptoms of dyspnea, shortness of breath, and fatigue have primarily been attributed to the Veteran's non service-connected pulmonary disabilities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to June 22, 2012 and in excess of 30 percent thereafter for atrial fibrillation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.104, Diagnostic Codes 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify an appellant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b). 

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as here, the typical service-connection claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The appellant has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, private medical records and records from the Social Security Administration (SSA) have been obtained. 

In addition, the Veteran was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the Acting Veterans Law Judge noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103  (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the Veteran and the appellant were provided with a meaningful opportunity to participate in the development of the claim decided below, and they have done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected atrial fibrillation is rated as 10 percent effective from February 2005 to June 22, 2012; and 30 percent thereafter in accordance with 38 C.F.R. § 4.104,  Diagnostic Code 7010.  A 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  Id.  A 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The appellant claims that the Veteran's atrial fibrillation was worse than reflected by his evaluations of 10 percent prior to June 22, 2012 and 30 percent thereafter.  

Service treatment records indicate the Veteran was diagnosed with atrial fibrillation in service and treated with various medications from that time until the date of his death in 2013.  Tests dated June 1988 showed frequent premature atrial contractions with several episodes of supraventricular tachycardia.  Records dated July 1988 state atrial fibrillation was asymptomatic and that the Veteran was to continue taking Verapamil.  July 1989 records stated atrial fibrillation controlled with medications.

The Veteran was shown to have received treatment at the VA Medical Center (VAMC) in Shreveport from March 1998 to April 2007.  An EKG was performed on September 2003; however, the quality of the test was deemed to be poor and results not reported.  On March 2004, the Veteran was admitted to the medical center for a right lobe lobectomy.  The postoperative recovery was complicated by additional medical conditions, including atrial fibrillation.  However, there was no further discussion of the severity of the condition other than its presence.  The remaining records do not provide evidence related to the issue on appeal.

Records from the VAMC in Shreveport show that the Veteran was on Plavix on May 2004, but he was to be switched to Coumadin and needed to monitor prothrombin time (PT), partial thromboplastin time (PTT), and international normalized ratio (INR) until they were therapeutic.  Later in May 2004, the records show the Veteran had been prescribed Digoxin.  

Records from the VA Medical Center in Dallas, TX show that treatment provided on September 2004 revealed a diagnosis of postoperative atrial fibrillation.  However, there was no further discussion of the severity of the condition other than its presence.  

SSA records related to the Veteran's claim for disability benefits show that the Veteran was deemed to be disabled beginning in 2004 due to lung cancer and hypoxemia.  The secondary disabilities were identified as atrial fibrillation, hypertension and diabetes mellitus.  The records included a treatment record dated May 2011 from ETMC First Physicians.  The record indicated that the examination was "negative for chest pain and irregular heartbeat/palpitations."  The records showed that Sotalol was prescribed for atrial fibrillation.  The remaining records are negative for evidence related to the issue on appeal.

Records from the Dallas VAMC showed Digoxin was prescribed on May 2006.  An order for anti-coagulation therapy was placed on May 2007 and, that same month, the Veteran was started on Warfarin, which was continued until his death in August 2013.

An October 2008 VA examination noted that the Veteran's heart was stable, while he still had chronic atrial fibrillation that flared up occasionally, which was sometimes accompanied by chest pains.  

A VA examination conducted in September 2009 showed an irregular heart rate and ablation therapy was contemplated.  

A VA examination was conducted in June 2012, at which time the examiner continued with the diagnosis of chronic atrial fibrillation.  The examiner stated that the Veteran's heart condition does not qualify within the generally accepted medical definition of ischemic heart disease (IHD).  The examiner noted that continuous medication is required for control for the Veteran's heart condition.  The Veteran had not had a myocardial infarction (MI) or congestive heart failure (CHF).  The type of arrhythmia was atrial fibrillation, intermittent (paroxysmal) with more than 4 episodes in the past 12 months documented by ECG.  The current examination showed that the Veteran's irregular heart rate was at 90.  The auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no evidence of peripheral edema.  Blood pressure was 110/80 mmHg.  Interview-based metabolic equivalents (METs) test showed dyspnea, fatigue, and angina between 5-7 METs.  This METs level was found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  Although the VA examiner indicated that the Veteran's METs were solely reflected by his heart condition, he failed to take account of the Veteran's other pulmonary conditions, to include severe chronic obstructive pulmonary disease (COPD), obstructive sleep apnea (OSA), and lung cancer, to determine whether they may actually account for some or all of the Veteran's aforementioned symptoms.

Records from December 2012 to September 2013 showed that atrial fibrillation was noted during assessments of anti-coagulation therapy with Warfarin.  The records do not provide evidence that episodes of atrial fibrillation were showed by ECG or Holter monitor.

In a February 2016 memorandum, the Director of Compensation Service concluded that a review of the available documents in the Veteran's claim file does not show that the Veteran's atrial fibrillation was severe enough to warrant an increased evaluation on a schedular or extra-schedular basis for any time period.  The available medical evidence does not show that the Veteran's labored breathing, lack of energy or dyspnea was associated with atrial fibrillation.  The Veteran was diagnosed with severe COPD, OSA, and lung cancer (resulting in a right lower lung lobectomy in 2004).  These disabilities were not service-connected.  The Veteran presented to medical appointments and examinations with his home oxygen machine.  The available evidence does not show chest pain or symptoms attributed to the Veteran's atrial fibrillation from 2007 to the time of his death in 2013.  Evidence does not show any surgical procedures or hospitalizations due to his atrial fibrillation.  The claims file contains no objective evidence showing interference with work due to this disability.

Based on a review of all the evidence, the Board finds that entitlement to a disability in excess of 10 percent prior to June 22, 2012 and in excess of 30 percent thereafter for the Veteran's atrial fibrillation is not warranted for any period on appeal.  

The Board finds that the Veteran's atrial fibrillation symptoms were productive of  less than four episodes per year prior to June 22, 2012 and progressed to more than four episodes per year thereafter.  

The Veteran experienced symptoms including occasional chest pain and irregular rate prior to June 22, 2012 and chest pain with a more constant irregular rate thereafter, but the most probative evidence of record does not show that that his condition necessarily caused labored breathing, lack of energy, or dyspnea.  Moreover, the most probative evidence of record does not show that his atrial fibrillation symptoms caused the Veteran interference with his employment or required surgical procedures or hospitalizations.  Rather, the probative evidence of record has shown that the Veteran's symptoms of labored breathing, lack of energy, or dyspnea were attributable to his non service-connected severe COPD, OSA, and lung cancer, which were related to those conditions by the doctors who actually took account of those disabilities, as opposed to the 2012 VA examiner, who merely related such symptoms as solely attributable to the Veteran's atrial fibrillation without even taking note of the fact that the Veteran had other pulmonary diagnoses.   In this regard, it was even noted by the 2012 VA examiner that he did not review the Veteran's claims file before rendering his opinion and only based his attribution of symptoms based upon the Veteran's subjective interview, without the benefit of any further confirmatory testing.

The Board affords the Veteran's doctors, who attributed the symptoms of labored breathing, lack of energy, or dyspnea to the pulmonary conditions, more probative value than the 2012 VA examiner, who found such symptoms attributable to the atrial fibrillation, because they took account of the full medical profile of the Veteran and had the correct facts before them as opposed to just a small part of the overall picture.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).

Overall, the Board finds that the Veteran's remaining atrial fibrillation symptoms of occasional chest pain and irregular rate prior to June 22, 2012 and chest pain with a more constant irregular rate thereafter are best reflected by the criteria for the 10 percent and 30 percent evaluations assigned, and accordingly, a higher disability rating is not appropriate.

Attention has also been given to whether the schedular evaluations are inadequate, and the file was forwarded to the Director, Compensation Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321.  In a February 2016 memorandum, the Director found that that the schedular evaluations in this case are not inadequate.  It was noted that the symptoms attributable to the service connected disability were adequately contemplated by the Rating Schedule.  To the extent that certain symptoms of labored breathing, lack of energy, or dyspnea had been attributed by the 2012 VA examiner to the service connected disability, it was noted that the Veteran's primary doctors had attributed such symptoms to the Veteran's non service-connected pulmonary disabilities, of which the 2012 VA examiner appears to have been unaware and that, therefore, it was more likely that such symptoms were not related to the Veteran's atrial fibrillation.  Last, the Director found that the evidence of record did not show any documented evidence of interference with employment or required hospitalizations or surgeries based upon the Veteran's atrial fibrillation.

In regard to the Director's findings, the Board also notes that ratings in excess of those assigned are provided for certain manifestations of the service-connected atrial fibrillation prior to June 22, 2012, but the evidence reflects that those manifestations, namely the presence of atrial fibrillation occurring more than 4 times per year are not present during that time period.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's atrial fibrillation.  The Veteran primarily reported chest pain and irregular heart rhythm due to his atrial fibrillation symptoms.  The Board finds that the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.  Accordingly, an extrascheduler evaluation is not warranted.

The evidence of record does not warrant a rating in excess of the 10 percent prior to June 22, 2012 or in excess of 30 percent thereafter for the Veteran's atrial fibrillation at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation prior to June 22, 2012, and a rating in excess of 30 percent thereafter, to include on an extrascheduler basis, is denied.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


